Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 2/4/2022 has been entered. Claim(s) 1-20 is/are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana (U.S. Patent App Pub 20180032944 ) in view of Rammos (U.S. Patent App Pub 20200118340) in view of Fawaz (U.S. Patent App Pub 20150356462) .

	Regarding claim 1,
Sarvana teaches a system for processing user data, the system comprising: a memory storing instructions; and at least one processor configured to execute the (See paragraphs 28, 30, 31, Sarvana teaches “sensor device 102 may transmit portions of the stored biometric data, e.g., biometric data 104, to scheduling system 120 at predetermined, regular time intervals or in response to certain scheduled events, such as a starting time of user 101's workday or upon a completion of user 101's workday.”; vitals signs of a person’s body is sent to the system)
receiving, from a filter model, feature data corresponding to the first user data, the feature data comprising at least one of workflow information, system messages, or email addresses; (See paragraphs 41-43, Sarvana teaches “Similarly, the machine-learning algorithms may also establish trends indicating that user 101's mental focus is at a high level between 5:00 a.m. and 9:30 a.m., at a low level between 9:30 a.m. and 10:00 a.m., and returns to a moderate level between 10:00 a.m. and 1:00 p.m. The disclosed implementations are not limited to these examples of trends, biometric data, and biometric characteristics,”; the model determines the mental focus and task level performance of the person based on the vitals; workflow from the sensors info)
generating a meta-model output based on the filter model and the feature data; (See paragraphs 45, 127, 133, Sarvana teaches “analytical module 126 may generate output data, e.g., biometric pattern data 130C, that identifies the detected time-varying patterns (e.g., in user 101's heart rate, body temperature, and/or biometric characteristics, such as levels of stress, fatigue, and mental focus)… also include data identifying the biometric scores and/or the aggregate biometric scores that characterize user 101's physiological state during periods of the prior workdays.”; biometric scores are outputted based on the sensor data and task level data)
transmitting the updated filter model to the client device.(See paragraphs 93-94,  Sarvana teaches “scheduling system 120 may generate data, e.g., schedule data 132, identifying the optimized allocation, which may be transmitted to devices operated by or associated with each of the employees, such as workers "A", "B," "C," "D," and "E" (e.g., in step 230). The transmitted data may include, but is not limited to, data identifying each of the tasks assigned to corresponding ones of the employees, and data identifying the corresponding time slots to which scheduling system 120 assigned the outstanding tasks. The employee devices may receive the transmitted data, and may render portions of data presentation with a corresponding display unit, such as a touchscreen display.”; sending updated filter model to the user devices to optimize which tasks to do at what time )
Sarvana does not explicitly teach but Rammos teaches receiving, from a client device, first received user data associated with a sensor, the sensor being associated with the client device; (See paragraphs 26-27, 37, Rammos teaches receiving user data associated with a type of sensor which is associated with computer augmented environment of the user aka client)
that the filter model is of the client device; (See paragraphs 64, 77,47, Rammos teaches the filter model is related to the computer system on the user end)
(See paragraphs 21, 22, 47, Rammos teaches training the model to generate a predicted user actions)
updating the filter model based on the meta-model output. (See paragraphs 64, 77, claim 7, 14, Rammos teaches updating a filter model based on the updated filter criteria. And updating a prediction model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Rammos with Sarvana because both deal with human response . The advantage of incorporating the above limitation(s) of Rammos into Sarvana is that Rammos a models, settings, and logic that is access to process sensor data may be enhanced and deployed to multiple real-time processing systems i.e. enhance the feature model, the selection model, and/or the filter criteria while real-time platforms operate in real time. The real-time platforms may forward sensor data to the learning platform according to pre-established protocols that minimize coupling and maximize cohesion between a computer-augmented environment, the real-time platform, and the learning platform., therefore making the overall system more robust and efficient. (See paragraphs [0003] , [0013], Rammos)
Sarvana and Rammos do not explicitly teach but Fawaz teaches receiving, from the filter model, a data collection protocol, the data collection protocol including a data filter to reject or accept the feature data. (See paragraphs 93, 94, 97, Fawaz teaches receiving filter model a data collection protocol on how to collect data and filter it (aka accept or reject the data).
 Sarvana and Rammos is that Fawaz teaches a mobile device reduces dependence on the network, and improves the performance and power consumption characteristics of the mobile device. The behavior observer module enables the mobile device to efficiently identify and prevent problems from occurring on mobile devices without requiring a large amount of processor, memory, or battery resources on the device, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Fawaz)

	Regarding claim 2,
Sarvana and Rammos and Fawaz teach the system of claim 1, wherein: the feature data is first feature data; and the operations further comprise: receiving second feature data associated with the filter model; and training the meta-model, based on the second feature data.(See paragraphs 9, 11, 15, Sarvana teaches “the one or more processors may also perform the operations of receiving second biometric data indicative of a current physiological state of the first user, and generating, based on the second biometric data, a biometric score that reflects the current level of stress, a fatigue, or a focus of the first user”) 

	Regarding claim 3,
Sarvana and Rammos and Fawaz teach the system of claim 2, wherein the second feature data further comprises at least one of application messages, (See paragraphs 120, 122, Sarvana teaches application messages)

	Regarding claim 4,
Sarvana and Rammos and Fawaz teach the system of claim 1, wherein the operations further comprise classifying first user data according to a threshold, the threshold comprising at least one of an importance level or a priority level.(See paragraphs 46, 102, 121, Sarvana teaches levels of mental focus and a threshold level)

	Regarding claim 5,
Sarvana and Rammos and Fawaz teach the system of claim 1, wherein: the operations further comprise filtering the first user data using the filter model; and training the meta-model comprises training the meta-model to predict the filtered first user data.(See paragraphs 29, 37, Sarvana teaches analyzing and predicting users physical and mental state during the a particular day )

	Regarding claim 6,
Sarvana and Rammos and Fawaz teach the system of claim 1, wherein generating the meta-model output comprises identifying a relationship between the feature data and the filtered data. (See paragraphs 50, 52, Sarvana teaches  generate multiple combinations of the candidate assignments that would enable user 101 to complete the outstanding tasks within the current workday.

	Regarding claim 7,
Sarvana and Rammos and Fawaz teach the system of claim 6, wherein the relationship comprises at least one of a correlation, a metric, or a regression result.(See paragraphs 4, 95, Sarvana teaches correlating performance metrics)

	Regarding claim 9,
Sarvana and Rammos and Fawaz teach the system of claim 1, wherein: the operations comprise generating a performance metric based on the meta- model output; and updating the filter model comprises training the filter model based on a performance metric. (See paragraphs 26, 28, Sarvana teaches performance metrics generated and being used to update the model as they are fed in)

	Regarding claim 14,
Sarvana and Rammos and Fawaz teach the system of claim 1, wherein the client device is a mobile device.(See paragraph 128, Sarvana teaches a mobile device)

Claims 15-19 list all the same elements of claims 1-5, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 15-19.  

Claim 20 list all the same elements of claim 1, but in medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies claim 20.  Furthermore with regards to the limitation of  A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:.(See paragraphs 124, Sarvana)

Claims 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana (U.S. Patent App Pub 20180032944 ) in view of Rammos (U.S. Patent App Pub 20200118340) in view of Fawaz (U.S. Patent App Pub 20150356462) in view of Dobson (U.S. Patent App Pub 20190317605).

Regarding claim 8,
Sarvana and Rammos and Fawaz teach the system of claim 1.
Sarvana and Rammos and Fawaz do not explicitly teach but Dobson teaches wherein: the first user data comprises facial recognition image data; and the filter model comprises at least one of a convolutional neural network, recurrent neural network, auto-encoder, or deep network. (See paragraph 23, Dobson teaches a deep learning model) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dobson with Sarvana and Rammos and Fawaz because both deal with human response . The advantage of incorporating the above limitation(s) of Dobson into Sarvana and Rammos and Fawaz is that Dobson provides a computer- implemented method that provides emotive contextual signals to the second user by the second interactive device with the (See paragraphs [0005] - [0007], Dobson)

	Regarding claim 10,
Sarvana and Rammos and Fawaz teach the system of claim 1.
Sarvana and Rammos and Fawaz do not explicitly teach but Dobson teaches wherein the meta-model comprises a deep-learning model.(See paragraph 23, Dobson teaches a deep learning model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dobson with Sarvana and Rammos and Fawaz because both deal with human response . The advantage of incorporating the above limitation(s) of Dobson into Sarvana and Rammos and Fawaz is that Dobson provides a computer- implemented method that provides emotive contextual signals to the second user by the second interactive device with the object of simulating the desired action and evoking the desired emotional response associated with the interaction by the first user with the first interactive device, therefore making the overall system more robust and efficient. (See paragraphs [0005] - [0007], Dobson)

	Regarding claim 11,
Sarvana and Rammos and Fawaz teach the system of claim 1.
 (See paragraph 23, Dobson teaches a deep learning model) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dobson with Sarvana and Rammos and Fawaz because both deal with human response . The advantage of incorporating the above limitation(s) of Dobson into Sarvana and Rammos and Fawaz is that Dobson provides a computer- implemented method that provides emotive contextual signals to the second user by the second interactive device with the object of simulating the desired action and evoking the desired emotional response associated with the interaction by the first user with the first interactive device, therefore making the overall system more robust and efficient. (See paragraphs [0005] - [0007], Dobson)

	Regarding claim 12,
Sarvana and Rammos and Fawaz teach the system of claim 1.
Sarvana and Rammos and Fawaz do not explicitly teach but Dobson teaches  wherein the feature data is associated with a feature model comprising at least one of an edge detection model or an object detection model.(See paragraphs 15, 16, Dobson teaches an object associated with the user inputted in the model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dobson with (See paragraphs [0005] - [0007], Dobson)

	Regarding claim 13,
Sarvana and Rammos and Fawaz teach the system of claim 1.
Sarvana and Rammos and Fawaz do not explicitly teach but Dobson  teaches wherein the filter model comprises a convolutional neural network.(See paragraphs 23, 34, Dobson teaches  neural networks used for the models) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Dobson with Sarvana and Rammos and Fawaz because both deal with human response . The advantage of incorporating the above limitation(s) of Dobson into Sarvana and Rammos and Fawaz is that Dobson provides a computer- implemented method that provides emotive contextual signals to the second user by the second interactive device with the object of simulating the desired action and evoking the desired emotional response associated with the interaction by the first user with the first interactive device, therefore (See paragraphs [0005] - [0007], Dobson)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reiner (U.S. Patent Pub 20130006064) teaches the method involves recording real-time stress or fatigue measurements on a user performing a workflow, using one measurement tool. The measurements are compared with a predetermined threshold value of stress or fatigue stored in a database of a computer system.
Rose (U.S. Patent 10877444) teaches the system has a processor for obtaining an average of sensor data collected during calibration tasks resulted in a performance data mean, and acquiring biometric data from multiple biometric sensors during performance of a current task, where the biometric data comprises an attention biometric, a fatigue biometric, and a stress biometric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444